199



                              OFFICE   OF THE ATTORNEY GENERAL   OF TEXAS
                                                 AUSTIN




     Bonorable Ben Kin6
     county Attorney
     Burnet Count7
     Burnet.,Texas

     Dear Sir:




             we are in rcccipt
     ing as r0110rsr




                          ‘.,“A.&od y qualified electors who ovn taxa21e
                        propert~iin,the city and who have duly rerd*..-ed
                        the sk,for    taxation, skll be qualified t= vote.”


     And we assume that your question relates only to F~O are qusli-
     fled voters.




“^   r   ^.._......_-    ~.
~onor8ble Ben King, page #Z




        seotlon 1 of Article 6 of #he Constitution reads as
follo~rr
        *88otlon 1. The lolloring 0188s08 of persons
    ahall not be lllond to rote In thlr State; to-wit:
       Irlrrt:        Porrona
                       under twenty-on8 y48r8 of age.
        Bsoond: Idiots and lunatlor.
        Third: All pbuper8 rupportod by 8ny county.
        Fourth? All p8r80n8 oonrlcted of any felony, sub-
    ject to ruch exception8 a8 the Leglrlature may make.
        Fifth8 All roldlorrr, 188rInrrand seamen, employed
    in tha 8emlc8 of the Army &nd Bavy of the United
    stater."

        8eotlon e of raid Article reads, In p&rt, a8 follow88
        %a. e. Every psrron rubjeot to nono of the fore-
    going dIrqualIflcatIons,viho 8hall hare attained the
    ago of twenty-oneyoar8 and who 8hall be a citizen of
    the Unltcd Stiter 8nd rho ahall have rerlded In tnis
    State one gear next preceding an eleotlon and the la8t
    rlx ronthr rlthln the dlstrlot ox*oounty In which such
    perDon orsorr to vote, rbrll be daoaod a qualified elec-
    tori l + l + * la and prodded further, that any voter
    who I8 rubjoot to pay a poll tu under thr l.6~8of the
    State of Texas shall have paid raid tu bbfore offering
    to rote 6t 6ny eleotlon in thi8 State and hold a receipt
    showing that 8ald poll tax ~a8 ptid before the first day
    of February next precedlns such election. Or if 3ald
    voter shall have lost or mlrrplacedsaid tax reccl>t, ne
    or she, as the case may be, shall be entitled to vote
    upon making affidavit before any officer authorized to
    administer oaths t-hat such tax receipt .has been lost.
    Such affidavit shall be made in writing and 12ft -c;;t:l
    the judge of the election. Q 4 4 4 +t 4."


        Section S of said Article reads as follorrr

        ‘Sec.    3.     All qualified eleotorr of the State, a8
    herein described, who shall have rerlded for 8ir months
.




           lnmmllately              an llootlon, within the
                             pmoedlng
           limit@  Of w   City OF OOrpoMto    tom,   Bhe11 have
           the right to rota for W or and all other *loo-
           tit* OfflOOP but illIs llootlona to dotormina
           lx p ea dltu    r e or lrnnptloa
                        of mono                   OS debt, only
           thorn 8hall be qualIr lad to tot0 who p8f t8x.r on
           property in Bald olty or lnoorgorated tomj      pro-
           vided, that 00 poll Wac ior the payment OS debt8
           thur lnoumod,    8la8ll be loolad u9on thm persona
           &barred   from toting ln relation tirrto."


              Bootion 8e of Artlole 6,             ldoptrd lotrsbor 8, 1932, la
    l8   fOllO-1

               Wan        an lloctlon la held b          my     oount7, or my
           rNOb0~    Of    00lmti.8,    Ol' Uly   PO1 I tiOti    8Ubditi8iOZi
           of the state, m any polltioal 8ub-dlrlrlonof a
           oounty, or doilnsd dIrtriOt now or h8rWftW   to be
           dO8orlbod and defined zlthln th8 6t8to and daloh
           amy or ~7 not lnoludr tornr, tillago ormunlolprl
           oorpcmtioaa, cr any oity, tom or villago for the
           pup080 of laeulng bond8 or othwu180  lo &   owdit,
            or lx9auUag ranoy or arr\Pring any drbt, only quall-
            fkd  8lootoPr rho own taxable property in the St&te,
            county, polltloal rub-dl+i8lon, dlrtrlct, city, town
            or vllla;e Were 8~~5 election ID held, and s:ioi-ave
            duly rendered t.;esaxo for taxation, shell 'ie~sli-
            fled to vote 8nd 811 elector8 ah811 vote in Lx alec-
            tion precinct of their residence.'




               *Under the Constltutlm end lass 0: t:tiis,to.x:, a
            voter subject tzereto mst p&y nls cltp poll.tax nt
            tk time required by i61~ in order to qualify as a
            legal Voter in 6x1~elaotion in thir Skte.   0bvlc~x3ly,
            thI8 6nsear m&es it wmecessary to lsrer Cc sec3rld
            certified qxcatixl.':
            In the uoo or Roaomkl 1. mmv                1w S* 0. ma, tb
.ourt held that   rape    rondarod            $0~ t- 3 ion would lnolude
M y p r o p er ~?ea Ldp r la rto th o llortlom.              Although     thm low
gMllde0 that the OmneM ot, pr0p.F        FZ                the 1hlto      of tha
lorporalaa&all,betmeamwuy                     70             il   lot   of lo h
  w,      rod.?   umto r k utlo a ,t&           lowt     htrdthatthlr       lo l
L      lotory pawtdaa       aa 80 tin      & nxai*ioa      ma not YBddo~.

                                          llt1.a.townaala
            Art1010loso,It.C* YI# rrrthooiwr




            You MO, thontoxv, ldrlaod       that an pormn ho hour r.r,-
aomd pre,           real     O? perooul,      tox8tI oa in tho city or
                                              for
Burnot for tb      per      1948, or whore prop-     lo oa tb rondltloa
Oh e Oto
     o r k r r o ll0
                   ud lUb JeOt
                            to tU,                     ma r v0k a t luoh oloo-
&~,t~;thorwlm              quallflod    Imder tb Cozutltutlonami 1~8               of
              l



        I8 8ddlthn    to the ooaotltutioml Md ltotutwy qualltl-
oatioar of i. ~ot~%orotoforo    roatlonod, ~JAWO me ot;m- lktu-
tory requiroaeato rhich ax-0important and mat Le cx:oid=reC in
~oworlag rour qurotlon, which 80 do not quoto but atate t:?s
      th 0r 00r .
lfr 00t


        If tho City of .Eurnot levied a poll tax for Lo gear lfr44,
a person lubjoot to tL0 paymat   of ouch tax mart have paliitho
lama barore February 1, 1946 (reroll vm City of mlrd,   rugs), to
ba & qI.aallilbd rotor ia thlo          lleatlola.


        A perooa who waa not twoaty-oao your 0r a60 oa Jaauary 1,
1944, vao not luhjoot to the paymmt OS l Skto poll tu.     Howver,
U luoh a person booclmro two&y-orn  you-8 of ago before the fir&,
of February, 194s. or boocceo of @o botwoa   tht date md the
day of tAo olootloa, ho mat             5ro   obtalnod an exonptlsn certificate
                                                                 203




         youan   hrthorrdrlobdthattbo~ponono           +o     war.
ai*7   y e a rlf
               0a g e
                    b efa n
          St Of8 POUtU
        hr   to obWn   M uaption     0ertUloota   In oltloo    or ~000
                   inhkbitWd8,